Exhibit 10.4
 
THIRD AMENDMENT TO
PURCHASE AGREEMENT
 
This THIRD AMENDMENT TO PURCHASE AGREEMENT (this “Third Amendment”) is made and
entered into effective as of March ___, 2010, by and between 2075 FORD PARKWAY,
LLC, a Minnesota limited liability company (“Purchaser”), and BEHRINGER HARVARD
HOPKINS, LLC, a Delaware limited liability company (“Seller”).
 
RECITALS:
 
A. Seller and Purchaser entered into that certain Purchase Agreement dated as of
February 3, 2010, as amended by that certain First Amendment to Purchase
Agreement dated as of February 10, 2010, as amended by that certain Second
Amendment to Purchaser Agreement dated as of March 2, 2010 (the “Original
Agreement”), pursuant to which Seller agreed to sell to Purchaser and Purchaser
agreed to purchase from Seller certain Property (as defined therein) on the
terms and conditions set forth in the Original Agreement.
 
B. Purchaser and Seller now desire to amend certain provisions of the Original
Agreement, all upon the terms and subject to the conditions set forth in this
Third Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser hereby agree
as follows:
 
1. Capitalized Terms. All capitalized terms not otherwise specifically defined
in this Third Amendment shall have meanings ascribed to such terms in the
Original Agreement.
 
2. Financing Contingency. Section 3.5 of the Original Agreement is hereby
deleted in its entirety and replaced with the following:
 
“Purchaser has informed Seller that it is securing financing for the purchase of
the Property. Notwithstanding the expiration of the Inspection Period, Purchaser
shall have the right to terminate this Agreement and receive the return of the
Earnest Money in the event that it does not secure financing by giving written
notice to Seller not later than March 16, 2010. Such termination right shall be
solely limited to the failure to obtain financing and Purchaser represents and
warrants that it will use commercially reasonable efforts to obtain such
financing. All other aspects of the Property and Property Documents shall be
deemed to have been approved pursuant to Section 3.3. If Purchaser fails to send
Seller written notice of termination pursuant to this Section 3.5 by March 9,
2010, then Purchaser shall have no further right to terminate except as
expressly set forth in this Agreement.”
 
3. Time and Place of Closing. Section 4.1 of the Original Agreement is hereby
deleted in its entirety and replaced with the following:
 
“The consummation of the purchase and sale of the Property (“Closing”) shall
take place via facsimile or email through the office of the Escrow Agent, on a
date (the “Closing Date”) mutually agreed upon by the parties, but not later
than March 23, 2010. Simultaneously with the execution of the First Amendment,
Purchaser made a deposit of an additional Fifty Thousand Dollars ($50,000) with
Escrow Agent. Such Fifty Thousand Dollars ($50,000) is a part of the Earnest
Money as such term is used herein and is non-refundable except as otherwise set
forth herein. At Closing, Seller and Purchaser shall perform the obligations set
forth in, respectively, Section 4.2 and Section 4.3 below, the performance of
which obligations shall be concurrent conditions.”
 
 
1

--------------------------------------------------------------------------------

 
Exhibit 10.4
 
4. Counterparts; Interpretation. This Third Amendment may be signed in
counterparts and may be delivered by electronic mail or facsimile, and each
counterpart will be considered an original, but all of which, when taken
together, will constitute one instrument. This Third Amendment shall be
interpreted to give each of the provisions their plain meaning. The Recitals are
incorporated into the Third Amendment. Each of the parties agrees to permit the
use of telecopy or other electronic signatures in order to expedite the
execution and delivery of this Third Amendment, intends to be bound by its
respective telecopy or electronic signature, and is aware that the other will
rely on the telecopied or other electronically transmitted signature.
 
5. Governing Law. This Third Amendment shall be governed by, interpreted under,
and construed and enforced in accordance with the laws of the State of
Minnesota.
 
6. No Further Modification. The Original Agreement remains in full force, except
as amended by this Third Amendment, and is hereby ratified and reaffirmed.
 
7. Conflicts. If any conflict between this Third Amendment and the Original
Agreement should arise, the terms of this Third Amendment shall control.
 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.4
 
 
IN WITNESS WHEREOF, Seller and Purchaser have executed this Third Amendment as
of the date written above.
 

  SELLER:         Dated: __________ BEHRINGER HARVARD HOPKINS, LLC,
a Delaware limited liability company
         
 
By:
      Name:        Title:             

 
 

  PURCHASER:         Dated: __________
2075 FORD PARKWAY, LLC,
a Minnesota limited liability company
         
 
By:
      Name:        Title:             

 
 
3

--------------------------------------------------------------------------------

 